Citation Nr: 0730262	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD) for the 
period from August 6, 2001 to May 5, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1942 to December 1945.  His service records show 
that his military decorations include the Purple Heart Medal, 
the Presidential Unit Citation, the Bronze Star Medal, and 
the Navy Unit Citation.

The Board of Veterans' Appeals (Board) notes that the current 
appeal stems from the appellant's application to reopen his 
claim for a rating increase in excess of 50 percent for PTSD, 
which was received by the Department of Veterans Affairs (VA) 
on August 6, 2001.  This matter comes to the Board on appeal 
from a December 2002 rating decision by the Newark, New 
Jersey, Regional Office (RO), which denied the veteran's 
increased evaluation claim.  During the course of the appeal, 
a July 2005 rating decision awarded the veteran a 70 percent 
evaluation for PTSD for the period from August 6, 2001 to May 
5, 2004, with a 100 percent schedular evaluation taking 
effect from May 6, 2004.  As a 100 percent evaluation is the 
maximum evaluation provided by the rating schedule for PTSD, 
the only issue that must now be addressed is whether or not 
the appellant is entitled to an evaluation greater than 70 
percent for his psychiatric disability for the period from 
August 6, 2001 (the date the veteran reopened his claim for a 
rating increase for PTSD) to May 5, 2004.  (See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007); AB, Appellant, v. 
Brown, 6 Vet. App. 35 (1993).)

The veteran's appeal was advanced on the appellate docket by 
Board decision of September 2007 on account of his extremely 
advanced age.  At the time of this decision he is over 88 
years old.


FINDING OF FACT

For the period from August 6, 2001 to May 5, 2004, the 
veteran's PTSD was manifested by substantial, but not total 
occupational and social impairment, with deficiencies in 
work, family relations, judgment, thinking, and mood, due to 
near-continuous depression, memory flashbacks, and intrusive 
thoughts associated with his memories of combat that 
adversely affected his ability to function appropriately and 
effectively in a work or a work-like setting, effectively 
adapt to stressful circumstances (including in a work or a 
work-like setting), and establish and maintain effective 
social relationships.


CONCLUSION OF LAW

The criteria for an evaluation greater than 70 percent for 
PTSD for the period from August 6, 2001 to May 5, 2004 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim for a rating increase for PTSD was 
received on August 6, 2001.  He was notified of the 
provisions of the VCAA as they pertained to increased rating 
claims in correspondence dated in November 2002.  Although VA 
has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  Thereafter, the rating decision on appeal was 
rendered in December 2002.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant private and VA treatment records showing his 
psychiatric state for the period at issue (i.e., August 6, 
2001 to May 5, 2004) have been obtained and associated with 
the evidence.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  As stated above, full compliance with VCAA 
has been accomplished regarding the issue of increased 
ratings.  Because this claim is being denied, any other 
notice requirements beyond those cited are not applicable.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this appeal would not cause any prejudice to 
the veteran.

Factual background

The history of the veteran's claim shows that the veteran 
participated in direct combat against enemy forces in the 
Pacific Theater of Operations during World War II, and that 
he was awarded service connection for a psychiatric 
disability by rating decision dated in March 1946.  At the 
present time, his service-connected psychiatric disorder is 
rated as PTSD associated with his combat-related stressors.

Psychiatric treatment and examination reports specific to the 
period from August 6, 2001 to May 5, 2004 consists of the 
following VA and private records:

A VA psychiatric treatment note dated August 6, 2001 shows 
that the veteran's PTSD symptoms involved hypervigilence, 
disturbed sleep, social apprehensiveness and withdrawal, 
irritability, an exaggerated startle response, anger, and 
depression.  Although he related an account of occasionally 
seeing an illusory enemy Japanese soldier who taunted him, he 
stated that he knew this to be an illusion that was not real.  
In this regard, the treating psychiatrist regarded his 
sensorium to be clinically fair, although characterized by 
poor concentration with forgetfulness, and he was deemed to 
be neither acutely psychotic nor directly dangerous to his 
own safety or the safety of others.  The treating 
psychiatrist indicated that the veteran's poor and limited 
meaningful interpersonal relationship and poor socialization 
as well as his age rendered him unemployable.  He was 
prescribed psychotropic medication to blunt or attenuate his 
psychiatric symptoms.  

The report of a November 29, 2002 VA psychiatric examination 
shows that the veteran continued to be prescribed 
psychotropic medication for his PTSD symptoms, which were 
manifested by nightmares with impaired sleep, memory 
flashbacks, hypervigilence, an exaggerated startle response, 
and a preference to remain socially isolated.  He experienced 
depression, diminished interest in his life, feelings of 
worthlessness, low energy, impaired mental concentration, 
poor memory, mental confusion and indecisiveness.  He lived 
alone as a widower, had very little contact with his two 
adult children, and had no close friends except for a woman 
who visited him from church, reportedly for altruistic 
reasons.  On mental status examination, the veteran was 
casually dressed and cooperative with the examining 
psychiatrist.  His mood was depressed, his affect was 
blunted, and his memory was poor, being 0 out of 3 for 
recall.  His speech was normal, no perceptual problems were 
detected, and his thought process and content were normal.  
No suicidal or homicidal ideation was elicited and he was 
oriented as to person, place and time.  His insight, 
judgment, and impulse control were deemed to be fair.  His 
life was characterized as being fairly isolated.  The 
diagnosis was PTSD, major depression, and dementia.  His 
Global Assessment of Functioning (GAF) score for PTSD and 
major depression was 45, indicating serious impairment in 
social and occupational functioning.  He was deemed to be 
competent to handle his own funds and the examiner opined 
that the veteran's psychiatric problems did not prevent him 
from obtaining employment.

VA outpatient treatment notes dated January 14, 2003 to 
January 14, 2004 show, in pertinent part, that the veteran 
experienced guilt and remorse over having been involved in 
killing young enemy soldiers in combat.  He described that he 
saw recurring but non-delusional illusions of dead enemy 
soldiers beckoning him to join them, but his sensorium was 
characterized as fair and he was deemed to be neither acutely 
psychotic nor directly dangerous to his own safety or the 
safety of others.      His PTSD was manifested by depression, 
anhedonia, disturbed sleep, nightmares, memory flashbacks and 
intrusive thoughts associated with his combat experiences.  
His GAF score was listed in all the treatment reports as 50, 
indicating serious impairment in social and occupational 
functioning.

All private and VA psychiatric treatment reports thereafter 
present a clinical picture that demonstrates that the veteran 
was totally disabled by his PTSD as of May 6, 2004. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 (2007


General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130 (2007)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD) for the 
period from August 6, 2001 to May 5, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1942 to December 1945.  His service records show 
that his military decorations include the Purple Heart Medal, 
the Presidential Unit Citation, the Bronze Star Medal, and 
the Navy Unit Citation.

The Board of Veterans' Appeals (Board) notes that the current 
appeal stems from the appellant's application to reopen his 
claim for a rating increase in excess of 50 percent for PTSD, 
which was received by the Department of Veterans Affairs (VA) 
on August 6, 2001.  This matter comes to the Board on appeal 
from a December 2002 rating decision by the Newark, New 
Jersey, Regional Office (RO), which denied the veteran's 
increased evaluation claim.  During the course of the appeal, 
a July 2005 rating decision awarded the veteran a 70 percent 
evaluation for PTSD for the period from August 6, 2001 to May 
5, 2004, with a 100 percent schedular evaluation taking 
effect from May 6, 2004.  As a 100 percent evaluation is the 
maximum evaluation provided by the rating schedule for PTSD, 
the only issue that must now be addressed is whether or not 
the appellant is entitled to an evaluation greater than 70 
percent for his psychiatric disability for the period from 
August 6, 2001 (the date the veteran reopened his claim for a 
rating increase for PTSD) to May 5, 2004.  (See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007); AB, Appellant, v. 
Brown, 6 Vet. App. 35 (1993).)

The veteran's appeal was advanced on the appellate docket by 
Board decision of September 2007 on account of his extremely 
advanced age.  At the time of this decision he is over 88 
years old.


FINDING OF FACT

For the period from August 6, 2001 to May 5, 2004, the 
veteran's PTSD was manifested by substantial, but not total 
occupational and social impairment, with deficiencies in 
work, family relations, judgment, thinking, and mood, due to 
near-continuous depression, memory flashbacks, and intrusive 
thoughts associated with his memories of combat that 
adversely affected his ability to function appropriately and 
effectively in a work or a work-like setting, effectively 
adapt to stressful circumstances (including in a work or a 
work-like setting), and establish and maintain effective 
social relationships.


CONCLUSION OF LAW

The criteria for an evaluation greater than 70 percent for 
PTSD for the period from August 6, 2001 to May 5, 2004 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim for a rating increase for PTSD was 
received on August 6, 2001.  He was notified of the 
provisions of the VCAA as they pertained to increased rating 
claims in correspondence dated in November 2002.  Although VA 
has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  Thereafter, the rating decision on appeal was 
rendered in December 2002.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant private and VA treatment records showing his 
psychiatric state for the period at issue (i.e., August 6, 
2001 to May 5, 2004) have been obtained and associated with 
the evidence.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  As stated above, full compliance with VCAA 
has been accomplished regarding the issue of increased 
ratings.  Because this claim is being denied, any other 
notice requirements beyond those cited are not applicable.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this appeal would not cause any prejudice to 
the veteran.

Factual background

The history of the veteran's claim shows that the veteran 
participated in direct combat against enemy forces in the 
Pacific Theater of Operations during World War II, and that 
he was awarded service connection for a psychiatric 
disability by rating decision dated in March 1946.  At the 
present time, his service-connected psychiatric disorder is 
rated as PTSD associated with his combat-related stressors.

Psychiatric treatment and examination reports specific to the 
period from August 6, 2001 to May 5, 2004 consists of the 
following VA and private records:

A VA psychiatric treatment note dated August 6, 2001 shows 
that the veteran's PTSD symptoms involved hypervigilence, 
disturbed sleep, social apprehensiveness and withdrawal, 
irritability, an exaggerated startle response, anger, and 
depression.  Although he related an account of occasionally 
seeing an illusory enemy Japanese soldier who taunted him, he 
stated that he knew this to be an illusion that was not real.  
In this regard, the treating psychiatrist regarded his 
sensorium to be clinically fair, although characterized by 
poor concentration with forgetfulness, and he was deemed to 
be neither acutely psychotic nor directly dangerous to his 
own safety or the safety of others.  The treating 
psychiatrist indicated that the veteran's poor and limited 
meaningful interpersonal relationship and poor socialization 
as well as his age rendered him unemployable.  He was 
prescribed psychotropic medication to blunt or attenuate his 
psychiatric symptoms.  

The report of a November 29, 2002 VA psychiatric examination 
shows that the veteran continued to be prescribed 
psychotropic medication for his PTSD symptoms, which were 
manifested by nightmares with impaired sleep, memory 
flashbacks, hypervigilence, an exaggerated startle response, 
and a preference to remain socially isolated.  He experienced 
depression, diminished interest in his life, feelings of 
worthlessness, low energy, impaired mental concentration, 
poor memory, mental confusion and indecisiveness.  He lived 
alone as a widower, had very little contact with his two 
adult children, and had no close friends except for a woman 
who visited him from church, reportedly for altruistic 
reasons.  On mental status examination, the veteran was 
casually dressed and cooperative with the examining 
psychiatrist.  His mood was depressed, his affect was 
blunted, and his memory was poor, being 0 out of 3 for 
recall.  His speech was normal, no perceptual problems were 
detected, and his thought process and content were normal.  
No suicidal or homicidal ideation was elicited and he was 
oriented as to person, place and time.  His insight, 
judgment, and impulse control were deemed to be fair.  His 
life was characterized as being fairly isolated.  The 
diagnosis was PTSD, major depression, and dementia.  His 
Global Assessment of Functioning (GAF) score for PTSD and 
major depression was 45, indicating serious impairment in 
social and occupational functioning.  He was deemed to be 
competent to handle his own funds and the examiner opined 
that the veteran's psychiatric problems did not prevent him 
from obtaining employment.

VA outpatient treatment notes dated January 14, 2003 to 
January 14, 2004 show, in pertinent part, that the veteran 
experienced guilt and remorse over having been involved in 
killing young enemy soldiers in combat.  He described that he 
saw recurring but non-delusional illusions of dead enemy 
soldiers beckoning him to join them, but his sensorium was 
characterized as fair and he was deemed to be neither acutely 
psychotic nor directly dangerous to his own safety or the 
safety of others.      His PTSD was manifested by depression, 
anhedonia, disturbed sleep, nightmares, memory flashbacks and 
intrusive thoughts associated with his combat experiences.  
His GAF score was listed in all the treatment reports as 50, 
indicating serious impairment in social and occupational 
functioning.

All private and VA psychiatric treatment reports thereafter 
present a clinical picture that demonstrates that the veteran 
was totally disabled by his PTSD as of May 6, 2004. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 (2007


General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130 (2007)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful interpersonal relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

Applying the clinical facts of the case for the period at 
issue to the above criteria, the Board concludes that the 70 
percent evaluation assigned to his PTSD appropriately 
compensates him for the level of social and occupational 
impairment produced by his service-connected disability for 
the period from August 6, 2001 to May 5, 2004.  The evidence 
indicates that although his PTSD caused serious impairment of 
his ability to function effectively in a social and 
occupational setting, he was nevertheless deemed not to be 
unable to obtain employment solely on the basis of his 
psychiatric impairment, according to the opinion of the VA 
psychiatrist that examined him in November 2002.  While the 
August 2001 physician reported that the veteran was 
unemployable it appears that that assessment included such 
factors as the veteran's age.  In any event, unemployability 
alone does not automatically warrant the assignment of a 
total evaluation under the General Rating Formula.  The Board 
notes that the veteran's GAF score at the time of the 
November 2002 VA psychiatric examination was 45, but 
subsequent treatment reports for the period from January 2003 
- January 2004 show no further decline in his GAF score and, 
in fact, a slight but consistent elevation of the score to 
50.  The veteran was demonstrated to have been oriented in 
all spheres and able to maintain his personal hygiene and 
appearance.  There is no clinical evidence for the period of 
August 6, 2001 - May 5, 2004 that he was afflicted by any 
actual psychosis, delusional thinking, thought disorder, or 
homicidal or suicidal ideation of such intensity and 
frequency as to make him a threat to his own personal safety 
or the safety of others.  There is also no objective evidence 
of total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting self or others, an intermittent inability to perform 
the activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  

In conclusion, the evidence does not demonstrate that the 
veteran's PTSD meets the schedular criteria for a 100 percent 
evaluation for the period from August 6, 2001 - May 5, 2004, 
such that the assignment of an evaluation greater than 70 
percent is warranted.  His appeal is therefore denied.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To the extent that the veteran contends that the case should 
be referred to the Director of the VA Compensation and 
Pension Service for consideration of an extraschedular 
rating, as there is no evidence that his PTSD imposes an 
exceptional or unusual disability picture for the period from 
August 6, 2001 to May 5, 2004, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, the Board is thus not 
required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2007).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An increased evaluation in excess of 70 percent for PTSD for 
the period from August 6, 2001 to May 5, 2004 is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


